Case 2:20-cv-05330-SB-SK Document 96 Filed 08/10/21 Page 1of1 Page ID #:3196

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:20-cv-5330-SB (SK) Date August 10, 2021
Title Los Angeles Unified School District v. S&W Atlas Iron & Metal Co., Inc., et al.

 

 

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Non-Parties Alice Harris and Parents of Watts Working with Youths and Adults, Inc.’s
opposition to Plaintiffs motion to compel compliance with subpoenas (ECF 95) is past due.
See L.R. 7-9. The non-parties are thus ordered to show cause by close of business on August
11, 2021 why Plaintiffs motion should not be granted for failure to file a timely opposition.
See L.R. 7-12 (failure to oppose a motion “may be deemed consent to the granting... of the
motion”).

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
